MEMORANDUM OPINION
BRETT, Presiding Judge:
Appellant, the City of Oklahoma City, a municipal corporation, has filed this appeal which we treat as an application for mandamus. This case originated in the City of Oklahoma City Municipal Court, a court not of record and bore Case No. 86-0150408; appellee, Wylla Jane Leonard, was charged with Public Drunk; she was found guilty, and punishment was assessed at a $40.00 fine. Appellee filed an appeal de novo in the District Court of Oklahoma County, and it bears Case No. CA-86-83.
The District Court of Oklahoma County did not conduct a trial de novo; but instead, at a pretrial hearing, sustained appellee’s oral motion to dismiss the case because an exhibit was missing from the transcript. From the record before this Court, it appears that at the trial in the lower court a transcript was assertedly made and one of appellee’s exhibits, a medical report made by AmCare, was omitted. As described in Shelton v. Lambert, 399 P.2d 467, 470 (Okl.Cr.1965), an appeal de novo is:
When heard de novo, a ca,use is considered in the same manner as if it had originated before the tribunal to which it stands removed. Since on trial de novo all issues which may properly be litigated stand submitted for re-examination as though they had never been resolved before, there exist, in legal contemplation, no previous findings to which the law will attach a presumption of correctness.
* * * * * *
We conclude that the burden of proof on trial de novo rests, as before, on protestants, precisely as in the lower tribunal (citations omitted).
Although Shelton was a civil matter decided by the Oklahoma Supreme Court, we find the law is the same in criminal matters.
One cannot create a court of record out of one that is not a court of record by having a transcript made. The transcript would have no more weight or use than a deposition or a preliminary hearing transcript would have. It is apparent the District Court Judge committed plain error when he ruled on the appellant’s motion to dismiss as he did and subsequently when he denied the City’s Motion to Reconsider. See 11 O.S.1981, § 27-129. This appeal, through no fault of appellant, is prematurely before this Court.
IT IS THEREFORE THE ORDER OF THIS COURT that this case shall be REMANDED to the District Court of Oklahoma County for an APPEAL DE NOVO.
*381BUSSEY, J., concurs.
PARKS, J., dissents.